Calhoon, J.,
delivered the opinion of the court.
Buckingham was a member of a club of gentlemen who since 1882 constituted what is known as the “Beaver Bam Duck Club,” and since that time have had a clubhouse, with its appurtenances, situated on Beaver Dam Lake, in Tunica county, Mississippi. These gentlemen were and are non-residents of the state of Mississippi, and resorted to that lake at the proper season to hunt and fish. The club is not incorporated, but is merely an association of gentlemen organized for the purpose indicated. This lake is not navigable, is a shallow body of water one-half mile wide and three miles long, and its boundaries end in a swamp, without current) or outlet, except that from this swamp, two miles south of the lake, there is a flow of water into Beaver Dam Bayou. These eighteen gentlemen, in addition to the three acres which they had leased, have also a lease made by the owners of the riparian land, of ten feet along the line of the low-water mark of this lake, and of such part of the sections along which the lease runs as is submerged by the lake. The board of supervisors passed an ordinance in November, 1907, making it unlawful for any person who is not a Iona fide citizen and resident of Tunica county to hunt and kill game of any kind “on or in any of the waters or lakes known as meandered lakes,” and providing a penalty for violation. Buckingham shot ducks in that lake on the waters covering what had been leased to him and his associates. The court below found the defendant not guilty, and the state appealed.
The briefs of counsel on either side contain all the authori*853ties that need be referred to on the question involved. It is now settled that the sovereignty is the owner of wild game, on the idea that animals, birds, and fishes, wild by nature, may bo preserved as a food supply for all the inhabitants. It is settled that the sovereignty may have close seasons, in which the destruction of all wild fish and game may be actually forbidden, and it may delegate this power to the several boards of supervisors of the various counties. In this state it has done so, and given the various boards of supervisors very large power, as will be seen by reference to chapter 57, Code of 1906. That chapter concludes, however, with the following section:
“2336. May hunt on own land, etc. — Landowners may hunt on their own lands in seasons not prohibited, and may permit non-resident relatives or friends to hunt with them.”
We have been much interested in the briefs on either side, •but think that the particular section referred to covers this case, and that the judgment of the court below was correct.

Affirmed.